Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to Claim 1, the instant claim recites the limitation “specify a load history” at line 4.  It is vague/unclear as to what is meant by the phrase “specify a load history”.  In particular, what is meant by the word “specify” when referring to a “history” (i.e. data that occurred in the past).  Furthermore, how is “the load history” at line 8 used to “calculate a plurality of parameters”.  In other words, how exactly is the history of the load used to calculate plurality of parameters related to the remaining life of the apparatus.  Similarly claims 9 and 10 are rejected for the same reason as indicated above.
As to Claim 2, the instant claim recites the limitation “the load specification unit specifies” at line 2.  It is vague/unclear as to what is meant by the word “specifies”.

As to Claim 2, the instant claim recites the limitation “the accumulated life consumption rate being obtained by accumulating for each cycle” at line 6.  It is unclear as to what is being accumulated? In other words, what does “each cycle” represent to obtain “the accumulated life consumption rate”?

As to Claim 4, the instant claim recites the limitation “the parameter” at line 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

As to Claim 5, the instant claim recites the limitation “to specify” at line 3.  It is vague/unclear as to what is meant by the phrase “to specify”.

As to Claim 5, the instant claim recites the limitation “the parameter” at line 7.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

As to Claim 6, the instant claim recites the limitation “the present time” at line 6.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 6, the instant claim recites the limitation “the inspection time” at connecting lines 6 - 7.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

As to Claim 7, the instant claim recites the limitation “the parameter” at line 6.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Due to claim dependency, all dependent claims (3, 8) are also rejected for being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0137575 A1 to Koul (hereinafter “Koul”).

Regarding Claims 1, 9 and 10, as best understood, Koul teaches an apparatus state estimation device (see abstract, see paragraph [0001], Fig. 1) comprising: 
a state quantity acquisition unit (see input interface 100, Fig. 1 comprising multiple elements) that is configured to acquire a state quantity of a target apparatus (see “machinery under investigation” as described at paragraph [0072]) including a temperature of the target apparatus (see paragraph [0072] describing the input interface 100 including an in-service operating data 104 (i.e. temperature, pressure, rpm etc.) from pre-existing sensors, see 100, 104, Fig. 1); 
a load specification unit (see prognostics processor 110 comprising modules 111 - 115, Figs. 1, 2, see paragraphs [0072], [0074]) that is configured to specify a load history of the target apparatus, based on the state quantity (see paragraphs [0045], [0072] - [0078], Fig. 2, describing and illustrating data from input data interface 100 being used as an input to the prognostics processor 110 and further states “checks the validity of the data 134 and then compartmentalizes them, as per rule-based logic, into either cyclic load 136 including the quantification 138 of the magnitude of the cyclic load, or a steady state load 140 including the quantification 142 of the operable temperature at the steady state load, and then writes the data 138 to the load file”, thus reading on the invention as claimed); and 
a remaining life calculation unit (see microstructure based damage models 116, Figs. 1, 8, paragraph [0079]) that is configured to calculate a plurality of parameters related to a remaining life of the target apparatus for each of a plurality of degradation types including a crack occurrence and a crack growth, based on the load history specified by the load specification unit (see paragraph [0079] stating “the individual nodal loading data is in turn automatically fed into the microstructure-based damage models 116 to compute the creep, low cycle fatigue and thermal-mechanical fatigue life of the individual nodes of a given component; This process determines the fracture critical locations within a given component and the remaining useful lives of hot gas path components as a function of engine usage”, thus the module calculates plurality of parameters, based on the loading data, see also paragraph [0083] Figs. 14 - 16, describing the probabilistic model used for conducting microstructural variability analysis including computing residual life for crack nucleation (occurrence) as well as crack growth based, thus reading on the invention as claimed),
wherein the remaining life calculation unit calculates one of the plurality of parameters related to the crack growth in a case where another parameter of the plurality of parameters related to the crack occurrence indicates an occurrence of a crack in the target apparatus (see paragraphs [0041], [0083], claims 1, 4, 17 and 20, Figs. 14 - 15 describing the prognostic processor processing data to provide output information indicative of remaining life prior to crack nucleation, at initial crack length and also calculating crack extensions, thus reading on the invention as claimed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koul.

Regarding Claim 2, Koul teaches wherein the load specification unit specifies a stress width for each cycle of stress fluctuation of the target apparatus, based on the state quantity (see paragraphs [0074] - [0078] and Figs. 2, 6, 7 describing modules 111 - 115 that process the input data (i.e. temperature) to provide mechanical stresses that occur on the different component parts, and further providing thermodynamic model and temperature profile data along with the mechanical loading data in terms of engine rotational speed fed into the non-linear FE solver 15 to compute the combined thermal-mechanical stresses, plastic strains and temperatures that are operative at different nodes of the component, see stress and strain variability data at Fig. 9a and paragraph [0023] describing “variability” as “the degree to which gas path temperature profiles and component level usage loads change over time and also changes in microstructural features from one component to another and how these microstructural parameters also change over time during service”).
Even though Koul teaches a load specification unit that specifies a stress for each cycle of stress fluctuations as indicated above, Koul does not explicitly state a stress width.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a stress width from the mechanical stress and temperature profile data as seen at Figs. 7 - 9c as well as the variability data as shown at Figs. 9a, 9c, see paragraphs [0023], [0074] - [0082], since the variability data also shows parameters such as grain size from initial distribution to distribution during service). 
Koul as modified above further teaches, wherein the remaining life calculation unit calculates an accumulated life consumption rate as another parameter of the plurality of parameters (see abstract, paragraphs [0001], [0027] describing the prognostics system continuously evaluating thermal-mechanical loads and material damage accumulation in multiple engine components to accurately predict their life consumption as a function of usage), the accumulated life consumption rate being obtained by accumulating for each cycle (see paragraph [0029], see also Fig. 13), a life consumption rate calculated based on a number of life cycles related to crack occurrence in the target apparatus and the stress width specified by the load specification unit (see paragraphs [0027], [0041] - [0044] stating “a) continuously monitoring variability of engine operating parameters and engine operating environment”, hence “variability” including the stress size/width as modified above, and  “b) performing the usage and operating environment based crack nucleation, crack propagation, distortion, corrosion or erosion analysis for life consumption and residual life prediction of multiple structural components of a turbine engine”). 

Regarding Claim 3, Koul as modified above teaches wherein the remaining life calculation unit calculates a crack length of the target apparatus as another parameter of the plurality of parameters (see Figs. 14, 15 illustrating crack length and calculating crack extension), based on the stress width specified by the load specification unit, in a case where the accumulated life consumption rate is one or more (see Figs. 14, 15 and paragraphs [0027] - [0030], [0042] - [0044], [0072]).  

Regarding Claim 4, Koul as modified above teaches an operating condition calculation unit (see output interface 120 comprising the different modules including remaining life overhaul and inspection intervals data 128, see paragraph [0073]) that is configured to calculate an operating condition for operating the target apparatus, based on the parameter calculated by the remaining life calculation unit (see paragraphs [0072], [0073], [0083] and claims 1 - 4 describing the output analyzer 120 providing results about the present and future physical state of the device under investigation in which the output information is indicative of remaining life prior to flaw or crack, thus reading on the invention as claimed).  

Regarding Claim 5, Koul as modified above teaches a time specification unit that is configured to specify a time in which an operation of the target apparatus needs to be continued (see Fig. 14 illustrating a deterministic fracture mechanics flow diagram and output for crack propagation interval and safe inspection interval prediction, thus as long as the condition for “dysfunction” is not met (see inset corresponding to the safe interval prediction), the operation of the target apparatus continues, note also that the time “t” is captured/displayed, hence reading on the invention as claimed), 
wherein the operating condition calculation unit calculates an operating condition for continuing the operation of the target apparatus, during the time specified by the time specification unit, based on the parameter calculated by the remaining life calculation unit (see Fig. 14, paragraphs [0073], [0083] - [0085] and Figs. 14, 15, in particular at the insets).  

Regarding Claim 6, Koul as modified above teaches an operation allowability determination unit that is configured to determine whether or not the operation is capable of being continued until a predetermined inspection time, in a case where the target apparatus operates in a predetermined operating condition (see Figs. 14, 15 at the insets which corresponds to the safe inspection intervals, thus operation is allowed or capable of being continued until a “dysfunction” occurs), 
wherein the time specification unit specifies a time from the present time to the inspection time as the time in which the operation of the target apparatus needs to be continued (see paragraphs [0083] - [0085] and Figs. 14, 15 illustrating plots which includes hours to dysfunction, thus reading on the invention as claimed), and 
wherein in a case where the operation allowability determination unit determines that the operation is not capable of being continued (see conditions at Figs. 14 and 15 where there is a “dysfunction”), the operating condition calculation unit calculates an operating condition for continuing the operation of the target apparatus, during the time specified by the time specification unit (see paragraphs [0083] - [0085] and Figs. 14, 15 which illustrates an operable time (i.e. operating condition) for continuing the operation).  
Regarding Claim 7, Koul as modified above teaches a load input unit that is configured to receive an input of a load for operating the target apparatus (see input data GUI 100, Fig. 1), 
wherein the operating condition calculation unit (120, Fig. 1) calculates an operating condition when operating the target apparatus with the input load, based on the parameter related to the remaining life (see claims 1 - 4).  

Regarding Claim 8, Koul as modified above teaches a maintenance information storage unit that is configured to store maintenance information generated in a maintenance work of the target apparatus (see 128, Fig. 1 which includes remaining life overhaul and inspection interval, paragraphs [0027], [0073]), 
wherein the operating condition calculation unit calculates the operating condition, based on the maintenance information stored in the maintenance information storage unit (see paragraphs [0073], [0085], Figs. 14, 15).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Ishii et al. (U.S. 2004/0107067 A1) teaches method for assessing the life of a members that is put under high in service temperature for a long period of time and in particular for estimation of probabilistic creep rupture damage degree of turbine member.
Isobe et al. (U.S. 6,636,813 B1) teaches service life management system for high temperature part of gas turbine.
Welch et al. (U.S. 6,460,012 B1) teaches nonlinear structural crack growth monitoring and in particular to provide an indication of the accelerating crack growth rate indicative of an imminent approach of the end of service life for the structure.
Gobrecht et al. (U.S. 2009/0138211 A1) teaches method for prior determination of a life consumption of individual components in power generating installations with respect to load cycling process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861